DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  
The disclosure does not enable one of ordinary skill in the art to practice the invention without the variable “x” in the claimed equations                         
                             
                            y
                            =
                            A
                            c
                            o
                            s
                            
                                
                                    n
                                    *
                                    2
                                    π
                                    *
                                    
                                        
                                            x
                                        
                                        
                                            W
                                        
                                    
                                
                            
                        
                     and                         
                            y
                            =
                            A
                            s
                            i
                            n
                            (
                            n
                            *
                            2
                            π
                            *
                            
                                
                                    x
                                
                                
                                    W
                                
                            
                            )
                        
                    , which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Each of the other claimed variables A, n and W are defined within the Specification paragraphs 0010-0011, 0040, 0042 and within claims 6 and 7 respectively; .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US 2020/0021037).
In regards to claim 1, Wu discloses of a patch antenna unit, comprising: a base substrate or a printed circuit board (for example lowest layer 122-1 in 120, see Fig 7 and Paragraphs 0049, 0054, 0058, 0065); multiple layers of patches (for example 104, 106) stacked on the base substrate or the printed circuit board (see Fig 7), wherein an isolation layer (for example see 122-7:122-9) is disposed between adjacent layers of the patches (104, 106, see Fig 7), and configured to generate a radio frequency electromagnetic field, wherein an edge shape of at least one layer in the multiple layers of patches is a function curve shape (for example see Figs 11-12 and Paragraphs 0059, 0063, 0080, 0085, 0090-0093).
In regards to claim 2, Wu discloses of the patch antenna unit according to claim 1, wherein edge shapes of all sides of a same layer in the multiple layers of patches are a same function curve shape (for example see Figs 11-12 and Paragraphs 0059, 0063, 
In regards to claim 3, Wu discloses of the patch antenna unit according to claim 1, wherein edge shapes of a pair of opposite sides of a same layer in the multiple layers of patches are a same function curve shape (for example see Figs 11-12 and Paragraphs 0059, 0063, 0080, 0085, 0090-0093; illustrates one example with all edge corners are curved the same).
In regards to claim 4, Wu discloses of the patch antenna unit according to claim 2, wherein edge shapes of sides of different layers in the multiple layers of patches are different function curve shapes (for example see Figs 4-12 and Paragraphs 0059, 0063, 0080, 0085, 0090-0093; discusses various different curved patch shapes and curved edges patch 104 and/or patch 106 may have).
In regards to claim 10, Wu discloses of an Antenna in Package (AiP) structure, which comprises a plurality of patch antenna units according to claim 1, and further comprises: probes (for example see 88, 91, 94 in Figs 4-5 and Paragraphs 0049, 0054, 0057) configured to feed power to a bottom patch of the plurality of patch antenna units (within 40); and a transceiver chip (for example 20, see Figs 2, 4) electrically connected to the plurality of patch antenna units (within 40) through the probe (91, 94), and configured receive or transmit signals within a preset frequency range (for example see Figs 4-7 and Paragraphs 0040-0049, 0054, 0057).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2020/0021037) in view of Li et al. (US 2007/0024511).
In regards to claims 5 and 8-9, Wu discloses of the patch antenna unit according to claim 2 as found within the explanation above.
However, Wu does not explicitly disclose of wherein a function curve corresponding to the function curve shape is a trigonometric function curve, parabola or hyperbola. 
Li discloses of a patch antenna unit (for example 20) comprising at least one patch antenna (for example 30), wherein an edge shape of the at least one patch antenna (30) is a function curve shape including a trigonometric, parabolic and/or hyperbolic shape (for example see curved shapes within Figs 2, 4-6 and Paragraphs 0027, 0038-0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the function curve shape of an antenna patch being a trigonometric, parabolic and/or hyperbolic curve as taught by Li for conforming the shape of the patch antenna to achieve the desired operational RF characteristics of the antenna device.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844